USCA11 Case: 20-11315      Date Filed: 08/04/2022   Page: 1 of 20




                                                     [PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-11315
                    ____________________

JAIME FAITH EDMONDSON,
ANA CHERI (MORELAND),
CARRIE MINTER,
CIELO JEAN GIBSON,
CORA SKINNER, et al.,
                                             Plaintiffs-Appellees,
versus
VELVET LIFESTYLES, LLC,
formerly known as Velvet Lifestyles, Inc.
d.b.a. Miami Velvet,
JOY DORFMAN,
a.k.a. Joy Zipper,
MY THREE YORKIES, LLC,
USCA11 Case: 20-11315      Date Filed: 08/04/2022    Page: 2 of 20




2                     Opinion of the Court               20-11315

                     Plaintiffs-Third Party Defendants-Appellants,


PRESIDENT OF VELVET LIFESTYLES, et al.,


                                Plaintiffs-Third Party Defendants,


JLFL CONCEPTS, LLC, et al.,


                                         Defendants-Third Party.


                    ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:15-cv-24442-JEM
                   ____________________

Before JORDAN, JILL PRYOR, and MARCUS, Circuit Judges.
JORDAN, Circuit Judge:
        My Three Yorkies, LLC and Joy Dorfman appeal the district
court’s final judgment, which awarded over 30 plaintiffs damages
for false advertising and false endorsement under the Lanham Act,
15 U.S.C. § 1125(a)(1)(B), following the entry of summary judg-
ment on liability and a jury award of damages. With the benefit of
oral argument, and following a review of the record, we reverse.
There was not enough evidence to support the entry of summary
USCA11 Case: 20-11315       Date Filed: 08/04/2022     Page: 3 of 20




20-11315               Opinion of the Court                        3

judgment against Yorkies or Mrs. Dorfman, and as a result the
damages awards cannot stand.
                                  I
       Miami Velvet operated as a swingers’ nightclub in Miami,
Florida. It was “a private, members-only club marketing and cater-
ing locally [to] individuals who engage[d] in the ‘swinger,’ or open
relationship[,] lifestyle and who [sought] to regularly attend events
where they c[ould] participate in those activities.” The club spent
“thousands of dollars per year” advertising its events “using the in-
ternet, including social media and email.” Third-party independent
contractors and/or employees created the club’s marketing and
promotional materials. Some of these advertisements included un-
authorized photographs of the plaintiffs, who are “professional
model[s], actress[es,] and/or businesswom[e]n who earn[ ] or
ha[ve] earned a living by promoting [their] image.”
       The appellants in this case, Yorkies and Mrs. Dorfman, were
connected to Miami Velvet via its corporate and management
structure. Simply stated, they were Miami Velvet’s managers.
       The management structure was as follows. Miami Velvet
was owned, operated, and managed by Velvet Lifestyles, LLC.
Mrs. Dorfman was the president, manager, and a salaried em-
ployee of Velvet Lifestyles. Yorkies, meanwhile, was the managing
member of Velvet Lifestyles, and Mrs. Dorfman was, in turn, the
managing member of Yorkies. She was also the president of York-
ies and received the management fees that Velvet Lifestyles paid
Yorkies. The parties dispute whether Yorkies, Mrs. Dorfman, and
USCA11 Case: 20-11315           Date Filed: 08/04/2022       Page: 4 of 20




4                         Opinion of the Court                    20-11315

Velvet Lifestyles relied exclusively on third-party independent con-
tractors and/or employees for Miami Velvet’s advertising and pro-
motions and whether they also exercised control over the images
used in advertising and promotions for Miami Velvet.
      A number of plaintiffs—32 in total—brought claims against
Velvet Lifestyles, Mrs. Dorfman, and Yorkies for false advertising
and false endorsement under the Lanham Act, 15 U.S.C. §
1125(a)(1)(B). They sought injunctive relief and damages, and re-
quested a jury trial. They alleged that their images were used in
advertisements for Miami Velvet without their consent and with-
out payment, and in such a way that implied that they were affili-
ated with and endorsed Miami Velvet. 1
       Mrs. Dorfman moved for summary judgment, arguing that
the plaintiffs had failed to pierce the corporate veil or show that she
participated in the Lanham Act violations as required to hold her
individually liable. In response, the plaintiffs argued that her mo-
tion was procedurally deficient, that the declarations she presented
should be disregarded, and that the corporate veil between Mrs.
Dorfman and the corporate entities should be pierced. In support


1 The plaintiffs are Jaime Faith Edmondson, Ana Cheri (Moreland), Carrie
Minter, Cielo Jean Gibson, Cora Skinner, Danielle Ruiz, Eva Pepaj, Heather
Depriest, Irina Voronina, Jesse Golden, Jessica Burciaga, Jessica Hinton, Jo-
anna Krupa, Jordan Carver, Katerina Van Derham, Kim Cozzens, Laurie Fet-
ter (Jacobs), Lina Posada, Maria Zyrianova, Marketa Kazdova, Masha Lund,
Maysa Quy, Paola Canas, Rachel Bernstein (Koren), Sandra Valencia, Sara Un-
derwood, Tiffany Toth, Vivian Kindle, Melanie Iglesias, Brenda Lynn Geiger,
Heather Rae Young, and Rosa Acosta.
USCA11 Case: 20-11315             Date Filed: 08/04/2022          Page: 5 of 20




20-11315                    Opinion of the Court                                 5

of the latter argument, the plaintiffs pointed to certain undisputed
facts—that Mrs. Dorfman had a management role in Velvet Life-
styles and Yorkies; that she was paid a salary; that she received the
management fee from Yorkies; and that she was “the beneficiary of
funds” from the corporate entities. The district court did not reach
the merits of Mrs. Dorfman’s arguments because it dismissed the
summary judgment motion on procedural grounds—it ruled that
the motion was not filed with a statement of material facts as re-
quired by local rule.
       The plaintiffs also moved for summary judgment against
Velvet Lifestyles, Mrs. Dorfman, and Yorkies, arguing that because
the defendants conceded that they used the unauthorized images
for advertisements, all the elements of their false advertising and
false endorsement claims were satisfied. The plaintiffs did not
make any arguments to pierce the corporate veil, but stated sum-
marily that there was “no functional distinction between” Velvet
Lifestyles and Yorkies and that they were “equally [as] culpable” as
Mrs. Dorfman.2
       In response, the defendants asserted that plaintiffs had not
established all the required elements for their claims. They also
argued that “[n]either the ‘corporate defendants,’ nor [Mrs.] Dorf-
man [we]re culpable” for the infringing conduct and that “[t]he


2 Significantly, the plaintiffs did not brief the standard for individual liability
under the Lanham Act. Nor did they attempt to show that Mrs. Dorfman was
liable under that standard.
USCA11 Case: 20-11315           Date Filed: 08/04/2022        Page: 6 of 20




6                         Opinion of the Court                     20-11315

corporate entities [we]re distinct” entities, pointing to the manage-
ment structure.
       The district court granted the plaintiffs’ summary judgment
motion as to liability on both Lanham Act claims. It considered the
advertisements with the plaintiffs’ images and concluded that they
constituted false advertisements and false endorsements under the
Lanham Act. It did not, however, discuss any evidence or make
any findings regarding Mrs. Dorfman’s or Yorkies’ direct involve-
ment with the relevant advertisements, beyond briefly noting the
parties’ dispute about whether the defendants or the third-party in-
dependent contractors were responsible for controlling and creat-
ing the advertisements. Nor did the court discuss or apply the Lan-
ham Act’s individual liability standard to Mrs. Dorfman. 3
       The district court also concluded that there were genuine
issues of material fact as to damages and prejudgment interest and
denied summary judgment as to those issues. Those issues later
went to trial before a different district judge.
       After the plaintiffs had rested their case-in-chief at trial, the
defendants made a motion for judgment as a matter of law arguing
that, among other things, the plaintiffs did not introduce any


3 The district court also granted summary judgment in favor of the plaintiffs
as to injunctive relief and denied summary judgment to the third-party defend-
ants—JLFL Concepts, LLC, Jessica Swinger, and Jesse Swinger—who were
brought into the case by Velvet Lifestyles as the parties who purportedly cre-
ated the advertisements in question. We note that Jessica and Jesse Swinger,
a married couple, do not participate in the swinger lifestyle.
USCA11 Case: 20-11315       Date Filed: 08/04/2022     Page: 7 of 20




20-11315               Opinion of the Court                        7

evidence on which damages could be attributable to Mrs. Dorf-
man. The district court did not rule on that motion. The jury
awarded damages to each of the plaintiffs against all three defend-
ants (Velvet Lifestyles, Yorkies, and Mrs. Dorfman). The amounts
awarded to each plaintiff ranged from $12,500 to $65,000. The
court subsequently entered final judgment on the jury verdict.
       Mrs. Dorfman later renewed her motion for judgment as a
matter of law, arguing that the plaintiffs lacked evidence that she
was involved in the club, its marketing generally, or the plaintiffs’
images specifically. She maintained that, under the applicable law,
the plaintiffs had to pierce the corporate veil or show that the Lan-
ham Act’s individual liability standard was met and they had
showed neither. The district court denied the renewed motion be-
cause (1) this was not the same argument Mrs. Dorfman raised in
her first motion for judgment as a matter of law and (2) the argu-
ment went to liability, but the trial had been limited to damages
given the prior entry of summary judgment.
      Yorkies and Mrs. Dorfman—but not Velvet Lifestyles—ap-
pealed.
                                 II
       Yorkies and Mrs. Dorfman challenge the district court’s
grant of summary judgment against them as to liability. We re-
view the grant of summary judgment de novo, “applying the same
legal standards used by the district court.” Yarbrough v. Decatur
Hous. Auth., 941 F.3d 1022, 1026 (11th Cir. 2019).
USCA11 Case: 20-11315         Date Filed: 08/04/2022     Page: 8 of 20




8                       Opinion of the Court                  20-11315

        “Summary judgment is a lethal weapon, and courts must be
mindful of its aims and targets and beware of overkill in its use.”
Brunswick Corp. v. Vineberg, 370 F.2d 605, 612 (5th Cir. 1967). At
summary judgment, “the judge’s function is not himself to weigh
the evidence and determine the truth of the matter but to deter-
mine whether there is a genuine issue for trial.” Anderson v. Lib-
erty Lobby, Inc., 477 U.S. 242, 249 (1986). A genuine issue of ma-
terial fact exists “if the evidence is such that a reasonable jury could
return a verdict for the nonmoving party.” Id. at 248. So a claim
should go to trial if “there are any genuine factual issues that
properly can be resolved only by a finder of fact because they may
reasonably be resolved in favor of either party.” Id. at 250.
        In contrast, “[a] motion for summary judgment should be
granted when ‘the pleadings, depositions, answers to interrogato-
ries and admissions on file, together with the affidavits, if any, show
that there is no genuine issue of material fact and that the moving
party is entitled to judgment as a matter of law.’” Cohen v. United
Am. Bank of Cent. Fla., 83 F.3d 1347, 1349 (11th Cir. 1996) (quoting
Fed. R. Civ. P. 56(c)). If there is not sufficient evidence for a jury
to find for the non-moving party, or “[i]f the evidence is merely
colorable,” or if it “is not significantly probative,” then summary
judgment is appropriate. See Anderson, 477 U.S. at 249–50 (inter-
nal citations omitted).
       Under Rule 56, the initial burden is on the party seeking
summary judgment to identify the portions of the record that it
believes show the absence of a genuine issue of material fact and to
USCA11 Case: 20-11315         Date Filed: 08/04/2022     Page: 9 of 20




20-11315                Opinion of the Court                          9

show that it is entitled to judgment as a matter of law. See Cohen,
83 F.3d at 1349. If the moving party fails to show that “the facts
underlying all the relevant legal questions raised by the pleadings
or otherwise are not in dispute,” then summary judgment should
be denied—even if “the non-moving party has introduced no evi-
dence whatsoever.” Herzog v. Castle Rock Ent., 193 F.3d 1241,
1246 (11th Cir. 1999) (citations omitted). Only when the moving
party has carried its burden must the non-moving party show the
existence of a genuine issue of material fact in order to avoid sum-
mary judgment. See id. Because “[c]redibility determinations, the
weighing of the evidence, and the drawing of legitimate inferences
from the facts are jury functions, not those of a judge . . . [t]he evi-
dence of the non-movant is to be believed, and all justifiable infer-
ences are to be drawn in his favor.” Anderson, 477 U.S. at 255.
                                  III
       The Lanham Act imposes civil liability on
       [a]ny person who . . . uses in commerce any word,
       term, name, symbol, or device, or any combination
       thereof, or any false designation of origin, false or
       misleading description of fact, or false or misleading
       representation of fact, which . . . in commercial ad-
       vertising or promotion, misrepresents the nature,
       characteristics, qualities, or geographic origin of his
       or her or another person’s goods, services, or com-
       mercial activities[.]

15 U.S.C. § 1125(a)(1)(B). A false advertising claim under the Lan-
ham Act requires proof that the defendant “made false or
USCA11 Case: 20-11315        Date Filed: 08/04/2022     Page: 10 of 20




10                      Opinion of the Court                 20-11315

misleading statements” and that “the statements deceived, or had
the capacity to deceive, consumers.” Belcher Pharms., LLC v. Hos-
pira, Inc., 1 F.4th 1374, 1378 (11th Cir. 2021) (citation and internal
quotation marks omitted). We have yet to recognize a separate
claim for false endorsement under the Lanham Act that is distinct
from trademark infringement. See Tana v. Dantanna’s, 611 F.3d
767, 777 n.9 (11th Cir. 2010). But generally such a claim involves
proof that the defendant used the name or likeness of a person in a
manner that is likely to cause confusion among consumers as to
the affiliation, connection, or association between that person and
the defendant’s goods or as to that person’s sponsorship or ap-
proval of the defendant’s goods. See generally Unique Sports
Prods., Inc. v. Wilson Sporting Goods Co., 512 F. Supp. 2d 1318,
1324 (N.D. Ga. 2007) (citing cases from the Sixth and Ninth Cir-
cuits).
       Here the advertisements with the plaintiffs’ images were
created for and used by Velvet Lifestyles. But the plaintiffs did not
just sue Velvet Lifestyles; they also sued Yorkies and Mrs. Dorf-
man. To prevail on their false advertising and false endorsement
claims against Yorkies, the plaintiffs had to show that Yorkies itself
engaged in or participated in the prohibited conduct along with
Velvet Lifestyles (direct liability) or that the corporate veil between
Yorkies and Velvet Lifestyles should be pierced (indirect liability).
See generally Stephen B. Presser, Piercing the Corporate Veil: Par-
ticular Federal Subject Matter Areas—Copyright Infringement and
the Lanham Act § 3:17 (Sept. 2021 update). Cf. U-Haul Int’l, Inc. v.
Jartran, Inc., 793 F.2d 1034, 1043 (9th Cir. 1986) (applying state
USCA11 Case: 20-11315       Date Filed: 08/04/2022     Page: 11 of 20




20-11315               Opinion of the Court                        11

alter-ego law in evaluating damages in a Lanham Act case). With
respect to Mrs. Dorfman, the plaintiffs had to show that she “ac-
tively and knowingly caused the infringement” or the false adver-
tisements or false endorsements. See Chanel, Inc. v. Italian Active-
wear of Fla., Inc., 931 F.2d 1472, 1477 (11th Cir. 1991). As we have
explained, “[t]he individual liability standard [under the Lanham
Act] does not ask whether the individual participated or engaged in
some infringing act; instead, it asks whether [s]he actively partici-
pated as a moving force in the decision to engage in the infringing
acts, or otherwise caused the infringement as a whole to occur.”
Id. at 1478 n.8. Under this standard, a “corporate officer who di-
rects, controls, ratifies, participates in, or is the moving force be-
hind the infringing activity” is personally liable. See Babbit Elecs.,
Inc. v. Dynascan Corp., 38 F.3d 1161, 1184 (11th Cir. 1994).
        The plaintiffs did not satisfy their burden of showing the ab-
sence of a genuine issue of material fact regarding whether Yorkies
and Mrs. Dorfman were responsible for the Lanham Act violations.
Rather than making the necessary showing in their motion for
summary judgment, the plaintiffs simply treated Velvet Lifestyles,
Yorkies, and Mrs. Dorfman as one and the same. They exclusively
discussed the defendants collectively in the argument section of
their motion, presumably operating on the mistaken assumption
that if Velvet Lifestyles was liable for violating the Act, so were
Yorkies and Mrs. Dorfman. Unfortunately, the district court pre-
siding over the summary judgment motion operated under this
same assumption, never distinguishing between the three defend-
ants during its analysis of the plaintiffs’ motion.
USCA11 Case: 20-11315        Date Filed: 08/04/2022      Page: 12 of 20




12                      Opinion of the Court                  20-11315

       As we explain below, it was the plaintiffs’ burden to show
factually and legally that Yorkies and Mrs. Dorfman were liable un-
der the Lanham Act, see Herzog, 193 F.3d at 1246, and they failed
to do so. We therefore reverse the district court’s grant of sum-
mary judgment on liability against Yorkies and Mrs. Dorfman.
                                   A
        The arguments now raised by Yorkies and Mrs. Dorfman—
that the corporate veil was not pierced so that Velvet Lifestyles’
actions could be attributed to Yorkies and that the individual liabil-
ity standard was not met as to Mrs. Dorfman—were not considered
by the district court. Although Mrs. Dorfman argued in her own
summary judgment motion that the individual liability standard
applied to her and had not been satisfied, the court did not address
that motion on the merits. And Mrs. Dorfman did not repeat that
argument in response to the plaintiffs’ own summary judgment
motion. Nor did she and Yorkies argue that the plaintiffs failed to
treat the defendants as separate entities (beyond a brief assertion
that they, and Velvet Lifestyles, were distinct entities who were not
“culpable” of the infringing conduct). It was not until her renewed
motion for a judgment as a matter of law, the merits of which the
district court also did not consider, that Mrs. Dorfman again
pointed out that the individual liability standard had not been met.
And it was not until appeal that Yorkies argued that the plaintiffs
and the district court erred by failing to properly treat it as separate
from Velvet Lifestyles.
USCA11 Case: 20-11315       Date Filed: 08/04/2022     Page: 13 of 20




20-11315               Opinion of the Court                        13

        Though it would have been better practice for Yorkies and
Mrs. Dorfman to present their arguments squarely or to ask for re-
consideration of the summary judgment order, they did not aban-
don their arguments, and we must still consider them. The reason
is that Yorkies and Mrs. Dorfman were only obligated to respond
to the plaintiffs’ actual Rule 56 arguments and theories. Because
the plaintiffs never argued or established that the entities should be
treated as one or that Mrs. Dorfman was individually involved,
they did not meet their summary judgment burden. See Adickes
v. S. H. Kress & Co., 398 U.S. 144, 160 (1970) (“Because [the mov-
ing party] did not meet its initial burden . . . , [the non-moving
party] here was not required to come forward with suitable oppos-
ing [evidence].”). Again, it was the plaintiffs’ burden to set out the
appropriate legal standards and to show entitlement to judgment
as a matter of law under those standards. See Herzog, 193 F.3d at
1246. And because they did not satisfy that burden, any ensuing
failures by Yorkies and Mrs. Dorfman under Rule 56 or Rule 50 are
inconsequential.
                                  B
      We’ll discuss the defendants separately. We begin with
Yorkies and then turn to Mrs. Dorfman.
                                  1
       The plaintiffs and the district court assumed that Velvet Life-
styles and Yorkies were not separate entities and could be treated
the same, but they were mistaken. Corporations like Velvet Life-
styles and Yorkies are presumed to be distinct “legal entit[ies,]”
USCA11 Case: 20-11315       Date Filed: 08/04/2022      Page: 14 of 20




14                     Opinion of the Court                  20-11315

even though Yorkies is the managing member of Velvet Lifestyles.
See Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330,
1349 (11th Cir. 2011). “The purpose of this fiction is to limit the
liability of the corporation’s owners, whether they be individuals
or other corporations,” and Florida law is not willing to “easily dis-
regard this fiction.” Id.
      Those who utilize the laws of this state in order to do
      business in the corporate form have every right to
      rely on the rules of law which protect them against
      . . . liability unless it be shown that the corporation is
      formed or used for some illegal, fraudulent or other
      unjust purpose which justifies piercing of the corpo-
      rate veil. This is the reason for the rule, stated in all
      Florida cases, that the courts are reluctant to pierce
      the corporate veil and will do so only in a court of
      competent jurisdiction, after notice to and full oppor-
      tunity to be heard by all parties, and upon showing of
      cause which necessitates the corporate entity being
      disregarded in order to prevent some injustice.

Dania Jai-Alai Palace, Inc. v. Sykes, 450 So. 2d 1114, 1120–21 (Fla.
1984). Because the plaintiffs did not argue or establish that the cor-
porate veil should be pierced in their motion for summary judg-
ment, we must treat Velvet Lifestyles and Yorkies as distinct enti-
ties. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331
(11th Cir. 2004) (“[A]n issue not raised in the district court and
USCA11 Case: 20-11315             Date Filed: 08/04/2022         Page: 15 of 20




20-11315                    Opinion of the Court                                15

raised for the first time in an appeal will not be considered by this
court.”) (quotation marks omitted). 4
       As Yorkies is a separate entity from Velvet Lifestyles, the
plaintiffs had to show that Yorkies itself was directly involved in the
Lanham Act violations, and they failed to do so. See Hi-Tech
Pharms., Inc. v. HBS Int’l Corp., 910 F.3d 1186, 1196 (11th Cir.
2018) (holding that a defendant is liable for false advertising under
the Lanham Act if it made false or misleading statements which
affected consumers and injured the plaintiff). The plaintiffs never
produced any evidence demonstrating what Yorkies had done. At
most, they argued that Yorkies did not remove the infringing im-
ages, but that is not enough for direct liability. See Trademark In-
fringement and Dilution Claims, Remedies, and Defenses, Practical


4 Even if we did consider the plaintiffs’ veil-piercing argument for the first time
now, we would conclude on this record that the plaintiffs did not show the
necessary misconduct or control by Yorkies. See Molinos Valle Del Cibao, 633
F.3d at 1349 (to pierce the corporate veil in Florida, “the plaintiff must prove
. . . (1) [that] the [owner] dominated and controlled the corporation to such an
extent that” the corporation did not have an “independent existence” and the
owner was its alter-ego; “(2) [that] the corporate form must have been used
fraudulently or for an improper purpose;” and (3) that the use “caused injury
to the claimant”). See also Steinhardt v. Banks, 511 So. 2d 336, 339 (Fla. 4th
DCA 1987) (summarizing improper conduct as creating the corporation as “a
mere device or sham to accomplish some ulterior purpose . . . where the pur-
pose is to evade some statute or to accomplish some fraud or illegal purpose,
or where the corporation was employed by the stockholders for fraudulent or
misleading purposes, was organized or used to mislead creditors or to perpet-
uate a fraud upon them, or to evade existing personal liability”) (citation omit-
ted).
USCA11 Case: 20-11315             Date Filed: 08/04/2022        Page: 16 of 20




16                           Opinion of the Court                     20-11315

Law Practice Note 1-508-1019 (2022 Westlaw) (distinguishing be-
tween direct liability, which requires the defendant’s use of the
mark, and secondary liability—either vicarious or contributory—
which only requires that the defendant either have “a close rela-
tionship with the direct infringer” or induce, enable, or assist the
direct infringement, respectively). 5
       The plaintiffs instead only point to evidence that shows that
Yorkies was linked to Miami Velvet and Velvet Lifestyles through
the governing management structure. They rely on deposition tes-
timony indicating that Yorkies was the managing member of Vel-
vet Lifestyles and that Velvet Lifestyles in turn ran Miami Velvet.
They also highlight evidence that Yorkies received management
fees from Velvet Lifestyles (which ultimately were given to Mrs.
Dorfman). But they did not show that Yorkies itself took any ac-
tion whatsoever regarding the management of Miami Velvet, or
the creation and placements of its advertisements. Instead, they
cite to evidence showing what other individuals—such as Randy
Dorfman and Miami Velvet’s general manager, Jason Silvera—did
without demonstrating how, if at all, those individuals were con-
nected to Yorkies (other than, again, the general management

5   The plaintiffs have not made a contributory liability argument as to Yorkies.
See Luxottica Grp., S.p.A. v. Airport Mini Mall, LLC, 932 F.3d 1303, 1311 (11th
Cir. 2019) (“Under the Lanham Act, the owner of a registered trademark may
hold someone contributorially liable for trademark infringement if that person
induces or knowingly facilitates the infringement.”). Such a claim would re-
quire a showing of intentional inducement, actual knowledge, or constructive
knowledge. See id. at 1312.
USCA11 Case: 20-11315           Date Filed: 08/04/2022        Page: 17 of 20




20-11315                  Opinion of the Court                              17

structure). But that is not enough under the Lanham Act. As we’ve
already discussed, the ownership link between these organizations
is insufficient to make Yorkies directly liable.
                                      2
       The parties agree that the Lanham Act’s individual liability
standard applies to Mrs. Dorfman. If the plaintiffs did not meet
their burden as to Yorkies, they certainly did not meet their burden
as to Mrs. Dorfman and her personal liability. 6
       Because corporations are run by individuals, “[n]atural per-
sons, as well as corporations, may be liable for trademark infringe-
ment under the Lanham Act.” Chanel, Inc., 931 F.2d at 1477. An
individual is personally liable if she “actively and knowingly caused
the infringement.” Id. It is not sufficient to show that the individ-
ual “participated or engaged in some infringing act;” the individual
must have “actively participated as a moving force in the decision
to engage in the infringing acts, or otherwise caused the infringe-
ment as a whole to occur.” Id. at 1478 n.8. In other words, “a cor-
porate officer who directs, controls, ratifies, participates in, or is the



6 We reiterate that although the plaintiffs did make a veil-piercing/alter-ego
argument in response to Mrs. Dorfman’s motion for summary judgment, the
district court dismissed that motion without considering its merits. Even if we
did consider the alter-ego argument now, we would conclude that the plain-
tiffs did not show the necessary misconduct and control by Mrs. Dorfman. See
Molinos Valle Del Cibao, 633 F.3d at 1349. Being a manager and receiving
fees is not enough. See Steinhardt, 511 So. 2d at 339.
USCA11 Case: 20-11315        Date Filed: 08/04/2022     Page: 18 of 20




18                      Opinion of the Court                 20-11315

moving force behind the infringing activity” is personally liable for
that infringement. See Babbit Elecs., Inc., 38 F.3d at 1184.
       To determine what kind of evidence is relevant, we turn to
Chanel, Inc., in which the panel concluded that there was a genuine
issue of material fact as to the personal liability of one defendant,
but not the other. See Chanel, Inc., 931 F.2d at 1478. In reaching
these determinations, the panel considered evidence of the individ-
ual defendants’ responsibilities and actions, such as their roles and
the tasks they performed for the organization. Id. The panel also
considered evidence of what the individual defendants knew about
the infringing activity. Id. For example, in holding that there was
a genuine dispute regarding the personal liability of defendant
Greenberg, the panel noted that he “did look after the showroom
when [defendant] Brody was out of town and, in that capacity, may
have sold some of the counterfeit merchandise.” Id. The panel
also acknowledged that Greenberg had introduced defendant
Brody to potential customers and ultimately sent Brody a fax,
warning him that the infringement had been discovered, and re-
moved the infringing goods from the store. Id. at 1474–75, 1478.
        The panel in Chanel, Inc. ultimately held that because
“[m]erely selling the items [could] not turn Greenberg into a mov-
ing, active, conscious force who caused the infringement” and be-
cause “[n]o evidence connect[ed] him to the purchase or promo-
tion of the counterfeit goods,” there was a genuine dispute of ma-
terial fact as to his liability. Id. at 1478 & n.8. The panel therefore
vacated the summary judgment as to Greenberg. Id. In contrast,
USCA11 Case: 20-11315        Date Filed: 08/04/2022     Page: 19 of 20




20-11315                Opinion of the Court                        19

there was no genuine issue of material fact as to Brody’s personal
liability. Brody (1) was the president and chief executive officer of
the infringing corporation, (2) purchased the infringing goods, (3)
misleadingly advertised those goods, and (4) operated the show-
room where they were sold. See id.
        The plaintiffs fail to point to any evidence that Mrs. Dorf-
man was involved in the Lanham Act violations, let alone that she
was a moving force who actively and knowingly caused the false
advertisements or false endorsements. At best the plaintiffs show
that she was linked to Velvet Lifestyles and Miami Velvet through
the management structure of the several entities at play here. For
example, Mrs. Dorfman was the salaried manager of Velvet Life-
styles and Yorkies, whose management fees she received. And Vel-
vet Lifestyles ran Miami Velvet, which included doing the adver-
tising for Miami Velvet. But this evidence is not enough to satisfy
their Rule 56 burden under the individual liability standard. See
Chanel, 931 F.2d at 1478 (looking at evidence beyond simply the
defendants’ job titles and status as agents of the corporation). See
also 4 McCarthy on Trademarks and Unfair Competition, Personal
Liability § 25:24 (5th ed.) (“To be personally liable, corporate offic-
ers or directors must do more than merely control corporate af-
fairs: they must personally take part in infringing activities or spe-
cifically direct employees to do so.”) There is no evidence in this
record that Mrs. Dorfman knew about, was actively involved in,
ratified, or was a moving force behind the unlawful activity.
USCA11 Case: 20-11315       Date Filed: 08/04/2022     Page: 20 of 20




20                     Opinion of the Court                 20-11315

       In fact, the plaintiffs themselves provided some evidence
that Mrs. Dorfman was not involved. In their statement of undis-
puted facts, the plaintiffs cited to Mr. Dorfman’s testimony that
though Mrs. Dorfman was the only member of Velvet Lifestyles,
she was “just the named member” of that entity, “[s]he d[id]n’t do
anything,” and she had “[a]bsolutely zero” “operational manage-
ment responsibilities.” The plaintiffs relied on this evidence for an-
other purpose, but it demonstrates that there were at least disputed
issues of material fact as to Mrs. Dorfman’s individual liability.
                                  3
       In conclusion, whether Mrs. Dorfman was “a moving, con-
scious force” and whether Yorkies was involved in the Lanham Act
violations are questions of fact that must be answered by a fact-
finder at trial. See Chanel, Inc., 931 F.2d at 1478 (“[W]hether [the
appellant] actively caused the infringement as a moving, conscious
force is—given the weak record in this case—a question of fact for
the factfinder after trial.”).
                                 IV
       The district court erred in granting summary judgment
against Yorkies and Mrs. Dorfman on liability under the Lanham
Act. We therefore set aside the jury’s award of damages as to York-
ies and Mrs. Dorfman, and remand for trial and any further pro-
ceedings as the district court sees fit.
       REVERSED AND REMANDED.